Citation Nr: 1034031	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  04-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.   Entitlement to service connection for a skin disorder of the 
feet, to include onychomycosis.

2.  Entitlement to service connection for headaches, to include 
as secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty from April 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington. 

In March 2006, the Veteran testified at a travel Board hearing.

In March 2007, the Board denied claims of entitlement to service 
connection for asthma, chronic fatigue and hemorrhoids.  The 
Board remanded claims of entitlement to service connection for 
onychomycosis and headaches for additional evidentiary 
development.  The case has been returned to the Board for further 
appellate review.

As noted in the March 2007 decision, the issue of 
entitlement to an increased rating for PTSD due to 
increased fatigue has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the claim, and it is referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a skin disorder of the feet that is 
related to active service.

2.  There is no medical evidence of a headache disability that is 
in any way related to service or is the result of service-
connected PTSD.


CONCLUSIONS OF LAW

1.  A skin disorder of the feet, to include onychomycosis, was 
not incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.  A chronic disorder manifested by headaches was not incurred 
during active service, nor is any such disability causally 
related to or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
August 2002, January 2006, March 2007 and March 2008 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain.  
The RO provided notice of how disability ratings and effective 
dates are determined in March 2007.  While the appellant did not 
receive full notice prior to the initial decision, after notice 
was provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the claims 
were readjudicated in December 2008.  

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording a VA examination in 
conjunction with the Veteran's claim for service connection for a 
skin disorder of the feet in November 2008. 

The representative asserts that the November 2008 medical opinion 
was inadequate because the examiner did not have or review the 
Veteran's claims folder prior to rendering an opinion.  The law, 
however, presumes that government officials have properly 
discharged their official duties absent clear and convincing 
evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 307 
(1992), (citing United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926)).   In this case, the examiner did not state 
that the claims folder was not available for review.  His opinion 
is supported by the evidence of record.  Moreover, the 
representative has not offered any evidence to rebut the November 
2008 VA opinion, other than her lay beliefs that the examination 
was not properly conducted and that the results were inadequate.  
Thus, the Veteran has not met his burden of rebutting the 
presumption of regularity with regards to the November 2008 VA 
examination, and the examination report is adequate for the 
purpose of deciding the Veteran's claim.  On this record, the 
Board finds that the duty to assist has been met as there is no 
reasonable possibility that any further assistance to the Veteran 
would be capable of substantiating his claim. 38 U.S.C.A. § 
5103A.

The Board notes that the Veteran reported that his foot problems 
had been treated at the Seattle, Washington, VA Medical Center on 
an ongoing basis since 1971.  Records received from the VA 
Medical Center in Seattle do not show any treatment prior to 
2003.    

With regard to the claim for headaches, the Veteran was scheduled 
for VA psychiatric and neurological examinations in November 
2008.  The Veteran has a responsibility of attending a VA 
examination to help establish entitlement to a claim.  38 C.F.R. 
§§ 3.326, 3.327.  Failure to report to an examination without 
good cause has consequences including deciding the claim based 
upon the evidence in record.  38 C.F.R. § 3.655.  Good cause 
includes, but is not limited to, the illness or hospitalization 
of the claimant, or the death of an immediate family member.  38 
C.F.R. § 3.655(a).  Here, the evidence of record reveals that the 
Veteran received written notifications of the examinations as 
well as a reminder call on October 30, 2008; however, he failed 
to report for the examinations.  The representative has suggested 
that the notices were confusing to the Veteran.  Furthermore, the 
representative indicated that the Veteran's PTSD and depression 
affect his memory and concentration which might have contributed 
to his missed appointments.  The Board has considered the 
representative's contentions but does not find that good cause 
has been shown.  The record shows that the Veteran received 
written notifications of the scheduled examinations and that on 
October 30, 2008, just a few days prior to his examination, the 
RO called the Veteran to remind him of the upcoming appointments.  
There is no evidence to support the assertion that these notices 
were confusing to the appellant.  Clearly, the Veteran had 
adequate notification of his scheduled VA examinations and he has 
not provided good cause as to why he did not report for either 
examination. Thus, the Board will proceed with the claim based on 
the evidence of record.  See 38 C.F.R. § 3.655 (2009).

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision on 
the claims at this time.

Criteria for Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  38 C.F.R. § 3.310.



Skin Disorder of the Feet

The Veteran contends that he incurred foot problems during his 
service in Vietnam and that he has had ongoing problems with his 
feet over the years.  He reported that following service, he 
self-treated his foot disorder with over-the-counter medications 
until the condition became severe.    

Service treatment records show that in February 1969, the Veteran 
received treatment for athlete's foot.  At an October 1970 
separation examination the Veteran's skin was clinically 
evaluated as normal.

A private medical treatment report dated in April 2006 shows that 
the Veteran was diagnosed as having onychomycosis.  It was noted 
that the Veteran was prescribed an antifungal, but stopped after 
taking it for a few months.  

The Veteran underwent a VA dermatology examination in November 
2008.  He reported that ever since he was deployed in Vietnam he 
has had recalcitrant foot fungus infection.  He was diagnosed as 
having tinea pedis, onychomycosis and stucco kearatoses of the 
feet.  The examiner concluded that the Veteran's recurrent 
infections (with regard to tinea pedis and onychomycosis) were 
unlikely related to his travel as dermatophytes are ubiquitous 
organisms.  

In this case, the absence of any medical evidence of any skin 
disorder affecting the feet between February 1969 and April 2006 
is evidence against the claims.  See Maxson v. West, 12 Vet. App. 
453 (1999) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years after 
service).  While the medical evidence establishes that the 
Veteran currently suffers from tinea pedis, oncychomycosis, and 
stucco keratoses, there is no medical evidence of a nexus between 
these disabilities and the Veteran's military service.  In this 
case, the Veteran received treatment on one occasion during 
service for athlete's foot.  The service treatment records do not 
show that any treatment or event resulted in a chronic skin 
disability.  The November 2008 VA examiner concluded that the 
Veteran's recurrent foot infections were not related to his 
active service.  The examiner provided a rationale that 
determatophytes are ubiquitous organisms.  There is no 
contradictory medical opinion of record linking any foot disorder 
howsoever diagnosed with service.

The Board has considered the Veteran's contentions of 
experiencing ongoing problems with his feet since his return from 
Vietnam, but the more probative medical evidence preponderates 
against this contention.  Although the Veteran is competent to 
describe symptoms relating to the skin on his feet, unless a 
condition is one under case law where lay observation has been 
found to be competent to establish the presence or diagnosis of a 
disability, the determination as to the presence or diagnosis of 
the disability is a medical question, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on 
the question of whether the Veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent).  Tinea pedis, onychomycosis and stucco keratoses are 
not disorders that a lay person is competent to diagnose.  

Where, as here, the determinative issues involve questions of a 
medical diagnosis and a medical nexus or causation, not capable 
of lay observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an opinion on 
medical causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  38 C.F.R. § 
3.159.  For this reason, the Board rejects the Veteran's 
statements as competent evidence to substantiate the claim that 
he currently has a skin disorder of the feet that is of service 
origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Moreover, even assuming arguendo that the Veteran is competent to 
state that he had a history of foot trouble, the VA examination 
is more probative in light of the examiner's experience and 
expertise in dermatology.

As the Board may consider only independent medical evidence to 
support its finding on a question of medical causation, not 
capable of lay observation, and as there is no favorable medical 
evidence to support the claim of service connection for a skin 
disorder of the feet, as articulated above, the preponderance of 
the evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The claim is denied.

Headaches

As noted above, the Veteran failed to report for November 2008 VA 
examinations in conjunction with his claim for service connection 
for headaches.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.

The Veteran seeks service connection for headaches, to include as 
secondary to his service-connected PTSD.  Other than the 
Veteran's contentions, the record contains no indication that any 
current headache disorder is causally related to his active 
service, any incident therein, or any service-connected 
disability.

Service treatment records are silent regarding any complaint or 
finding of headaches.  Similarly, the post-service medical 
evidence does not establish that the Veteran has a current 
headache disorder that is related to his service-connected PTSD.  

The Veteran testified at the March 2006 Board hearing that he is 
unable to sleep properly due to his PTSD symptoms which led to 
the onset of headaches.  

The Board has considered the Veteran's lay contentions that he 
currently has headaches that are related to his service-connected 
PTSD.  As a layperson, however, the Veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of a medical diagnosis, causation or etiology. Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Indeed, since head pain is 
associated with many diseases, e.g., vision disorders, tumors, 
facial injuries and ear infections can cause headaches, and not 
simply a chronic headache disorder, the undersigned finds that 
the appellant is not competent to state that he has had a chronic 
headache disorder since separation from active duty.  

Moreover, the record lacks competent and probative evidence of a 
chronic disorder manifested by headaches.  Even assuming that the 
appellant is competent to state that he suffers from headaches, 
without competent evidence linking a headache disorder to 
posttraumatic stress disorder or to service, there is no basis to 
award service connection.  Simply put, the appellant's lay 
opinion is not competent evidence of a medical nexus opinion.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status will not always constitute competent medical evidence.  
Jandreau; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Therefore, the Board finds that the preponderance of the evidence 
is against service connection for headaches, to include as 
secondary to PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a skin disorder of the feet 
is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


